Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 2, 4, 5 and 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/032850 (Wiley).
	Wiley discloses a clarifier in a basin comprising plural planar, flexible polymer sheets (12), supported by interlocking vertical supports (14, see figure 2), with horizontal tensioners at the bottom of each sheet, which may be located either internally of the vertical supports (49) or externally of the vertical supports (34), as claimed. With respect to claims 14 and 18, it is submitted that, since tensioners are located on each support, they are located on every second support as well. 
3.	Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiley.
	Claims 3 and 6 differ from Wiley in recitation of the tensioners being in the middle of the sheets. It is submitted that this would have been an obvious modification of Wiley for one skilled in the art, as Wiley discloses plural tensioners at both the top and bottom of the sheets (figure 8), for more even tension on each plate, depending on the size of the plates.
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references of interest include Robinsky, Moore, Ichiyanagi, Presby, Meurer and Winters.
	5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778